___________

                                     No. 95-3242
                                     ___________

Anthony B. Hale,                             *
                                             *
              Appellant,                     *
                                             *
       v.                                    *
                                             *
Frank W. Wood, Commissioner of               *   Appeal from the United States
Corrections; James H. Bruton,                *   District Court for the
Deputy Commissioner; Dennis                  *   District of Minnesota.
Benson, Warden at Stillwater;                *
Richard Craven, Unit Director                *          [UNPUBLISHED]
at Stillwater; Dan Ferrise,                  *
Industry Director at Stillwater              *
Prison,                                      *
                                             *
              Appellees.                     *


                                     ___________

                        Submitted:      June 17, 1996

                            Filed:   June 21, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


       Anthony B. Hale appeals from the district court's1 denial of his
motion for preliminary injunctive relief.          Hale brought a 42 U.S.C. § 1983
suit   against    various   Minnesota     corrections     officials,    claiming   they
violated    his   due   process   and    equal   protection   rights    by   wrongfully
terminating him from his prison job and reassigning him to a new job that
paid less, paying him a wage rate that




       1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
violated Minnesota law, and taking aid-to-victim and tax deductions from
his wages.


        Hale subsequently sought injunctive relief and asked the court to
reinstate his original job, repay his lost wages, and enjoin defendants
from enforcing a Minnesota statute that required inmates to pay the costs
of their confinement.       Hale further requested the court enjoin defendants
from retaliating against him.           In later submissions in support of his
motion, Hale alleged defendants had threatened to, and intended to, punish
or injure him, and that such threats constituted evidence of irreparable
harm.      The   district    court   denied    Hale's   motion   for   a   preliminary
injunction, concluding that Hale had not shown a threat of irreparable
harm.


        After reviewing the district court's decision for an abuse of
discretion, we affirm.        See Goff v. Harper, 60 F.3d 518, 520 (8th Cir.
1995).    Hale failed to establish a threat of irreparable harm because the
injuries he alleged as the basis for his claim for relief--wrongfully
withheld wages, statutorily inadequate wages, and termination of his work
assignment--were compensable through his section 1983 claim for money
damages.    See Roberts v. Van Buren Pub. Schs., 731 F.2d 523, 526 (8th Cir.
1984) (no irreparable harm where complete remedy available; if appellants
prevailed on merits of action they would be entitled to reinstatement and
backpay); Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109, 113 (8th
Cir. 1981) (requirements for issuance of preliminary injunction).                   We
reject     Hale's   contention   that   defendants'     allegedly   threatening    and
retaliatory behavior mandate granting injunctive relief, because Hale
failed to establish a connection between these injuries and the conduct he
challenged in his complaint.         See Devose v. Herrington, 42 F.3d 470, 471
(8th Cir. 1994) (per curiam) (no preliminary injunction where motion for
relief was based on assertions of retaliation that were entirely different
from initial claim).




                                         -2-
Accordingly, we affirm the judgment of the district court.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-